DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
Claims 1, 3, 4 and 12-21 are pending and presented for examination.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/25/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the polymer chains of the further modified material".  There is insufficient antecedent basis for this limitation in the claim. There is no original recitation of the further modified material including polymer chains. For examination purposes, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

2.	Claims 12, 13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of U.S. Patent No. 10351686 in view of John et al. (U.S. PGPUB No. 2013/0032411). Claims 1, 5 and 6 of U.S. Patent No. 10351686 teach all the limitations of claims 12, 13 and 17 except for depositing the modified material as a film instead of forming it into a structure. However, John teaches depositing thermoplastic particle material as a film over another structure to form a thermoplastic structure (abstract and 0022-0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify claims 1, 5 and 6 by providing their modified material as a coating film over another substrate. One would have been motivated to make this modification to provide for preparing composite structures having tailored properties based on the base structure and the thermoplastic film coating.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
3.	Claims 1, 3 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over John et al. (U.S. PGPUB No. 2013/0032411) in view of Butuc (U.S. PGPUB No. 2010/0140516).

I.	Regarding claims 1 and 4, John teaches forming a thermoplastic structure for a down-hole application (abstract), comprising a thermoplastic material, such as polyetheretherketone (0022-0024) by depositing the thermoplastic material over a structure to form a thermoplastic 
	However, Butuc teaches further crosslinking thermoplastic material (0025 and 0026) for down-hole applications (0004) by exposing the material to electron beam for crosslinking polymer chains of the thermoplastic material (0039-0040). Butuc further teaches that the crosslinking can be performed substantially uniformly (0049). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify John’s process by further crosslinking the thermoplastic film uniformly as disclosed by Butuc. One would have been motivated to make this modification as Butuc teaches that the application of electron beam can be used to tailor the properties of the structure to optimize the structure (0041) for application in wells.

II.	Regarding claim 3, John in view of Butuc teach all the limitations of claim 1, but fail to teach crosslinking the polymer chains to a depth less than a thickness of the thermoplastic film. However, Butuc makes clear that the depth of crosslinking is a result-effective variable that alters the properties of the resultant product (0036) and can be adjusted by dosage applied (0036-0040). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed range of crosslinking to less than the thickness of the film through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

Conclusion
	Claims 1, 3, 4 and 12-21 are pending.
	Claims 1, 3, 4 and 12-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
February 10, 2021Primary Examiner, Art Unit 1796